Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 1 of 12 PageID #: 95



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                CLARKSBURG


ARSENAL RESOURCES LLC,

              Plaintiff,

v.                                                    Civ. Action No. 1:20-cv-84
                                                                 (Kleeh)

JULIA CRIM,

              Defendant.


            MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
             MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

       Pending     before     the    Court       is   a    Motion     for   Preliminary

Injunction. For the reasons discussed here, the Court grants the

motion.

                             I.     PROCEDURAL HISTORY

       On    May   1,    2020,     the     Plaintiff,       Arsenal    Resources      LLC

(“Arsenal”), filed a Complaint against the Defendant, Julia L.

Crim    (“Crim”).       On   May    4,   2020,    Arsenal     filed     a   Motion    for

Preliminary Injunction. United States District Judge Irene M.

Keeley      transferred      the    case   to    United     States     District   Judge

Thomas S. Kleeh on May 12, 2020. Crim has not responded to the

motion or made any appearance in this matter to date.

       The Court held a hearing on the motion on May 18, 2020, via

video conference. Arsenal was represented by Matthew S. Casto

and    Tiffany     Marie     Arbaugh.      In-house       counsel   for     Arsenal   was
    Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 2 of 12 PageID #: 96
ARSENAL V. CRIM                                                       1:20-CV-84

            MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
             MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

present as well. Randy Nathaniel Skeen (“Skeen”), the current

Director of Land at Arsenal, testified. Crim did not appear or

participate in the hearing. The Court noted on the record that

Crim received notice of the verified complaint, the motion, and

the Court’s order scheduling the hearing. 1

                              II.   FACTUAL BACKGROUND

         Based     on   the   pleadings    and   the    testimony    during     the

hearing, the Court finds the following set of facts. Crim owns

two tracts of real property in Harrison County (the “Property”)

that are involved in this dispute. Compl., ECF No. 1, at ¶ 9.

The Property is subject to an oil and gas lease (the “Lease”),

dated July 12, 1961, between Crim and Union Carbide Corporation

(“Union Carbide”). Id. at ¶ 10 (Ex. C, ECF No. 1-3). River Ridge

Energy,      LLC    (“River   Ridge”)     is   Union   Carbide’s    successor   in

interest and current holder of the Lease. Id. Crim also signed

an Amendment and Ratification of the Lease on August 14, 2012.

Id. ¶ 11 (Compl. Ex. D, ECF No. 1-4).




1
  In the Court’s order scheduling the hearing, the Court included
the Zoom video conference link. The order also included a dial-
in phone number that participants could use. The Court ordered
counsel for Arsenal to provide Crim with a copy of the order
scheduling the hearing and to certify with the Court that it had
done so. Arsenal filed said notice on May 15, 2020, stating that
it had sent Crim notice by both email and Federal Express,
overnight delivery. See ECF No. 10.
                                           2
    Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 3 of 12 PageID #: 97
ARSENAL V. CRIM                                                         1:20-CV-84

            MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
             MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

         The Lease provides that River Ridge has the sole right to

enter the Property

              for the purpose of searching for, exploring,
              drilling and operating for, producing and
              marketing   oil,   gas,   natural   gasoline,
              casinghead gas, casinghead gasoline, and any
              and all other products of any well located
              on said land, and of laying pipe lines and
              gathering   systems,  and   building   tanks,
              stations, telephone, telegraph and electric
              power lines, houses for gates, meters and
              regulators with all other rights, rights of
              way, privileges, appliances and structures
              necessary, incident or convenient for the
              operation of this land alone and conjointly
              with neighboring lands . . . .

Compl. Ex. C, ECF No. 1-3. River Ridge authorized Arsenal to

obtain a Well Work Permit to drill and operate natural gas wells

(known as the “Pritt Wells”). See Compl., ECF No. 1, at ¶ 13.

         Arsenal   and   Crim    also   entered   into   a   Surface      Use   and

Compensation Agreement (“SUCA”). Id. ¶ 14 (Ex. E, ECF No. 1-5).

As consideration for the execution of the SUCA, Arsenal paid

Crim $65,710.00, which Crim received and accepted. Id. ¶ 16.

Pursuant      to   the   SUCA,   Arsenal     constructed     a   well    road   and

staging area on Crim’s surface. 2 Id. ¶ 15. The staging area is

used for truck staging and offloading, and Skeen testified that


2
  The SUCA states that “Arsenal intends to construct a well
access road on the surface of real property described
herein . . . .” See Compl. Ex. E, ECF No. 1-5, at ¶ 1. The SUCA
describes property shown at Exhibit A to the SUCA, which depicts
where the staging area would be constructed.
                                         3
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 4 of 12 PageID #: 98
ARSENAL V. CRIM                                                                     1:20-CV-84

             MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
              MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

it is used for maintenance purposes. It is used to store and

move     equipment        —       drilling     rigs,       heavy    trucks,        bulldozers,

backhoes, pipe equipment, etc. — and to coordinate traffic that

moves along the access road. If the access road is congested,

the staging area can be used to park trucks until the road is

cleared. These areas are necessary for Arsenal’s operations.

        In    mid-to-late          November        2019,       Arsenal    discovered          other

items on the access road and/or staging area: a recreational

vehicle       (a     “camper”),       two     or       three    other     vehicles,       a    few

trailers, and “random junk.” Water was flowing onto the staging

area from one of the vehicles. Skeen has been to the location

numerous        times.        A   representative           of    Arsenal     most     recently

visited the area on Friday, May 15, 2020. This representative

took a photograph, which was admitted into evidence as Hearing

Exhibit D (ECF No. 12-4). Skeen testified that the placement of

these items on the staging surface interferes with Arsenal’s

ability to use the space. He also testified that it is a safety

concern to have these items on Arsenal’s active site along with

Arsenal’s large equipment. He stated that Arsenal needs to use

these areas as soon as possible.

        Arsenal has contacted Crim on several occasions regarding

these        items    —   by       phone     call,      certified        letter,    and       text

message — and Crim has refused to remove the items. Arsenal’s

                                                   4
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 5 of 12 PageID #: 99
ARSENAL V. CRIM                                                         1:20-CV-84

             MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
              MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

full use of these areas requires that these items be removed.

Based on these facts, Arsenal brings the following causes of

action:

              (I)   Preliminary Injunction
              (II) Permanent Injunction
              (III) Breach of Contract

                                 III. DISCUSSION

        A preliminary injunction is “an extraordinary remedy that

may only be awarded upon a clear showing that the plaintiff is

entitled      to such relief.” Winter v.           Nat.    Res.   Def. Council,

Inc.,    555    U.S.   7,   22   (2008).    To   succeed    on    a   motion   for

preliminary injunction, a plaintiff “must establish that he is

likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is

in the public interest.” Id. at 20. Based on the complaint,

motion,        accompanying      memorandum,      exhibits,       and     hearing

testimony, Arsenal is entitled to a preliminary injunction.

        A.     Likelihood of Success on the Merits

        Arsenal has made a clear showing that it would likely be

successful on the merits. At issue is whether the Lease, the

amendment to it, and the SUCA provide Arsenal with the express

rights to use the land as proposed. “Under West Virginia law, an

oil and gas lease is both a conveyance and a contract.” SWN

                                        5
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 6 of 12 PageID #: 100
ARSENAL V. CRIM                                                 1:20-CV-84

           MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
            MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

Prod. Co., LLC v. Edge, No. 5:15CV108, 2015 WL 5786739, at *4

(N.D.W. Va. Sept. 30, 2015) (citing Bryan v. Big Two Mile Gas

Co., 577 S.E.2d 258, 265 (W. Va. 2001)). Therefore, principles

of   contract   law   govern   their   interpretation.    See   Iafolla    v.

Douglas Pocahontas Coal Corp., 162 W. Va. 489, 250 S.E.2d 128

(1978) (applying contract principles to an oil and gas lease).

To form a valid, enforceable contract, there must be “competent

parties,     legal    subject-matter,      valuable   consideration,      and

mutual assent.” Syl. Pt. 5, Virginian Export Coal Co. v. Rowland

Land Co., 100 W. Va. 559, 131 S.E. 253 (1926). A prima facie

breach of contract claim under West Virginia law requires

            (1) that there is a valid, enforceable
            contract;   (2)  that  the   plaintiff  has
            performed under the contract; (3) that the
            defendant has breached or violated its
            duties or obligations under the contract;
            and (4) that the plaintiff has been injured
            as a result.

Corder v. Antero Res. Corp., 322 F. Supp. 3d 710, 717 (N.D.W.

Va. 2018). “[A] valid written instrument which expresses the

intent of the parties in plain and unambiguous language is not

subject to judicial construction or interpretation but will be

applied and enforced according to such intent.” Syl.                Pt. 1,

Cotiga Dev. Co. v. United Fuel Gas Co., 147 W. Va. 484, 128

S.E.2d 626 (1962).



                                       6
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 7 of 12 PageID #: 101
ARSENAL V. CRIM                                                           1:20-CV-84

          MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
           MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

     The Lease, the modification to it, and the SUCA are valid,

enforceable     contracts.      They    expressly     provide      for     Arsenal’s

right to use the access road and staging area for its oil and

gas production. Crim has breached the contracts by preventing

Arsenal from utilizing the access road and staging area. Arsenal

has been damaged by this because it is prevented from exercising

its contractual rights for which is                  has paid      a considerable

amount of money. For these reasons, Arsenal has made a clear

showing that it is likely to succeed on the merits in its breach

of contract claim.

     B.      Irreparable Harm

     Arsenal    will   suffer     irreparable        harm   in    the     absence    of

injunctive      relief.       Generally,      economic        damages      are      not

sufficient to establish irreparable harm. See Di Biase v. SPX

Corp.,    872   F.3d   224,    230     (4th   Cir.    2017)      (“Mere    injuries,

however substantial, in terms of money, time and energy expended

in the absence of [an injunction] are not enough.”).

     The Court makes this finding based, in part, on the safety

issues that have arisen due             to Crim’s interference with the

access road and/or staging area. Skeen testified that due to

Crim’s placement of items on these areas, there is insufficient

room for Arsenal to move in and out. This Court has previously

considered safety as a factor supporting irreparable harm. See

                                         7
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 8 of 12 PageID #: 102
ARSENAL V. CRIM                                                              1:20-CV-84

           MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
            MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

Dominion Energy Transmission, Inc. v. 0.11 Acres of Land, No.

1:19CV182, 2019 WL 4781872, at *6 (N.D.W. Va. Sept. 30, 2019)

(finding     that      Dominion    faced       irreparable     harm      without      an

injunction and noting that “if left unchecked, the slip will

threaten the safety of Dominion employees, who work in close

proximity to heavy machinery”).

     Arsenal      is    also   being   denied      the   benefit        of    the   real

property rights expressly granted to it by terms of enforceable

contracts, and this is not correctable with monetary damages.

See id. (“[I]t is well-settled that unauthorized interference

with a real property interest constitutes irreparable harm as a

matter of law, given that a piece of property is considered a

unique commodity for which a monetary remedy for injury is an

inherently inadequate substitute.”). Further, the Supreme Court

of Appeals of West Virginia has held that “[i]njunction is a

proper     remedy      to    prevent   the      maintenance        of    a    wrongful

obstruction of a private way.” Syl. Pt. 2, Knotts v. Snyder

Enters., Inc., 170 W. Va. 727, 296 S.E.2d 849 (1983) (citing

Syl. Pt. 2, Flaherty v. Fleming, 58 W. Va. 669, 52 S.E. 857

(1906)). Moreover, the harm is actual and imminent. Therefore,

Arsenal    will     suffer     irreparable      harm   in    the    absence      of   an

injunction.



                                           8
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 9 of 12 PageID #: 103
ARSENAL V. CRIM                                                     1:20-CV-84

            MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
             MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

      C.     Balance of Equities

      The balance of equities tips in Arsenal’s favor. This Court

has previously found:

             When   weighing   the   parties’  respective
             injuries and balancing the equities to
             determine whether a preliminary injunction
             should be issued, the court should consider
             the following: (1) the relative importance
             of the rights asserted and the act sought to
             be enjoined; (2) the preservation of the
             status quo; and (3) the balancing of damage
             and convenience generally.

Edge, 2015 WL 5786739, at *6 (citing Sinclair Refining Co. v.

Midland Oil Co., 55 F.2d 42, 45 (4th Cir. 1932)). The agreements

in place — the Lease, modification, and SUCA — are enforceable.

Arsenal      is   merely   seeking     to   exercise    its   express   rights

pursuant to these valid contracts, where Crim is being asked to

remove personal belongings from a location at which she was not

entitled to place them. On this and all issues raised in the

motion, Crim has opted to make no argument on her behalf. In

granting a preliminary injunction for Arsenal, the benefit to

Arsenal would not be disproportionate to the injury for Crim.

Therefore, the balance of equities weighs in Arsenal’s favor.

      D.     Public Interest

      The     public   interest      weighs   in   favor      of   granting     a

preliminary injunction. Both by statute and by court decision,

the   public      policy   in   West    Virginia   is    to    encourage      the

                                        9
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 10 of 12 PageID #: 104
ARSENAL V. CRIM                                                                    1:20-CV-84

              MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
               MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

exploration and development of natural resource interests. The

West Virginia Legislature has explicitly stated that “[a]llowing

the responsible development of our state’s natural gas resources

will enhance the economy of our state and the quality of life

for our citizens while assuring the long term protection of our

environment.” W. Va. Code § 22-6A-2(a)(8). The Legislature has

further declared that “[e]xploration for and development of oil

and   gas      reserves    in    this    state    must      coexist         with    the    use,

agricultural or otherwise, of the surface of certain land and

that each constitutes a right equal to the other.” Id. § 22-7-

1(a)(1). This interest has been recognized by this Court. See

Edge,     2015     WL    5786739,       at   *6   (citing        the    same       statutory

provisions).

        The    public    also    has    an   interest       in   the    enforcement          of

contracts. See Western Sur. Co. v. Rock Branch Mech., Inc., No.

5:16-cv-09550,          2016    WL   6462100,     at   *3    (S.D.W.         Va.    Oct.    31,

2016);      see   also    Edge,      2015    WL   5786739,       at    *6    (“The    public

certainly has an interest in enforcing valid leases and ensuring

that parties to those leases comply with their terms. The public

also has an interest in respecting the valid property rights of

others.”).

        As this Court has noted, “[t]he public does not, however,

have an interest in condoning the violation of . . . leases or

                                             10
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 11 of 12 PageID #: 105
ARSENAL V. CRIM                                                              1:20-CV-84

           MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
            MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

similar    agreements,         or   refraining       to   respect     the        agreed-to

rights of the parties.” Edge, 2015 WL 5786739, at *6. Here, Crim

is   interfering       with    Arsenal’s       contractual     rights       to    use   the

Property       to    engage    in   oil      and   gas    operations.       The    public

interest weighs in favor of Arsenal.

      This Court may issue a preliminary injunction “only if the

movant gives security in an                  amount that the court considers

proper to pay the costs and damages sustained by any party found

to have been wrongfully enjoined or restrained.” Fed. R. Civ. P.

65(c). The Fourth Circuit has made it clear that “[f]ailure to

require a bond before granting preliminary injunctive relief is

reversible error.” Md. Dep’t of Human Res. v. U.S. Dep’t of

Agric., 976 F.2d 1462, 1483 (4th Cir. 1992). Therefore, pursuant

to Rule 65(c), Arsenal is ORDERED to post a security bond in the

amount    of    $5,000.00.      The       relief   provided    by    this    Memorandum

Opinion and Order shall not commence until the appropriate bond

has been posted.

                                    IV.     CONCLUSION

      For the reasons discussed above, the Court GRANTS Arsenal’s

motion for a preliminary injunction [ECF No. 2]. Crim is hereby

ORDERED    to       remove    the   items     depicted    in   the    May    15,    2020,

photograph (Hearing Exhibit D (ECF No. 12-4)), along with any

other items that may be in the access road or staging area, on

                                             11
Case 1:20-cv-00084-TSK Document 13 Filed 05/18/20 Page 12 of 12 PageID #: 106
ARSENAL V. CRIM                                                  1:20-CV-84

         MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
          MOTION FOR A PRELIMINARY INJUNCTION [ECF NO. 2]

or before 5:00 p.m. on Friday, May 22, 2020. Crim is hereby

ENJOINED from placing any other items in the staging area or

access road. Counsel for Arsenal is ORDERED to provide Crim with

a copy of this Memorandum Opinion and Order, along with a copy

of the photograph from May 15, 2020 (Hearing Exhibit D), and

shall certify via written notice filed with the Court that these

documents have been served upon her.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record.

      DATED: May 18, 2020

                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE




                                     12
